Citation Nr: 9913343	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
functional heart murmur without evidence of cardiac disease 
prior to January 12, 1998.

2.  Entitlement to a compensable disability rating for 
functional heart murmur without evidence of cardiac disease 
between January 12, 1998, and August 17, 1998.

3.  Entitlement to a disability rating in excess of 10 
percent for functional heart murmur without evidence of 
cardiac disease from August 18, 1998.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a compensable rating for the 
veteran's heart murmur.

In June 1998, the Board remanded this claim for consideration 
under the new rating criteria for cardiovascular disorders.  
The RO complied with the Board's instruction, and this case 
is ready for appellate review.  

While this case was in remand status, a January 1999 rating 
decision assigned the veteran a 10 percent disability rating 
for her service-connected heart disorder effective August 18, 
1998, the date as of which the medical evidence showed an 
increase in disability.  See 38 C.F.R. § 3.400(o)(2) (1998).  
This issue remains before the Board because a higher 
disability rating is available under Diagnostic Code 7000.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board has recharacterized the issues on appeal for the 
following reasons.  The 1999 rating decision granted a 10 
percent disability rating from August 18, 1998.  Since the 
veteran perfected her appeal from the October 1996 rating 
decision, the Board will consider whether she was entitled to 
a compensable disability rating prior to August 18, 1998.  
However, as discussed below, the rating criteria for 
cardiovascular disorders were amended effective January 12, 
1998.  The Board must therefore consider whether the veteran 
was entitled to a compensable disability rating under the 
regulations in effect prior to January 12, 1998, as well as 
whether she was entitled to a compensable disability rating 
from the date the new regulations went into effect until the 
day prior to the effective date of the 10 percent disability 
rating.  The Board will also consider whether she is entitled 
to a disability rating in excess of 10 percent from August 
18, 1998.


FINDINGS OF FACT

1.  The veteran's increased rating claim is plausible, and 
the RO has obtained sufficient evidence for an equitable 
disposition of this claim.

2.  Prior to January 12, 1998, the medical evidence showed 
that the veteran's heart disorder was manifested by 
subjective complaints of palpitations with no objective 
evidence of heart disease.

3.  There is no medical evidence showing treatment for the 
veteran's service-connected heart disease between January 12, 
1998, and August 17, 1998.

4.  Since August 18, 1998, the medical evidence shows that 
the veteran's heart disorder has been manifested by 
subjective complaints of palpitations and the need for 
medication, with no objective evidence of heart disease.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for functional heart murmur, and 
VA has satisfied its duty to assist her in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

2.  The criteria for a compensable disability rating for 
functional heart murmur without evidence of cardiac disease 
were not met prior to January 12, 1998.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, and 4.27 (1998)

3.  The criteria for a compensable disability rating for 
functional heart murmur without evidence of cardiac disease 
were not met between January 12, 1998, and August 17, 1998.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.27, and 4.104, Diagnostic Code 7000 (1998).

4.  The criteria for a disability rating in excess of 10 
percent for functional heart murmur without evidence of 
cardiac disease have not been met from August 18, 1998.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.27, and 4.104, Diagnostic Code 7000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran was diagnosed with a functional 
heart murmur.  The cardiac examination was normal.  A VA 
examination in 1990 showed no evidence of heart disease.  A 
January 1991 rating decision granted service connection for 
functional heart murmur without evidence of cardiac disease, 
with assignment of a zero percent disability rating. 

In February 1994, the veteran filed a claim for an increased 
rating.  The RO obtained her VA medical records covering the 
period January 1993 to September 1996.  In July 1993, she 
complained of intermittent chest pain and shortness of 
breath.  The chest pain was reproducible during the physical 
examination.  An electrocardiogram (ECG or EKG) was normal, 
as was a chest x-ray.  The diagnosis was musculoskeletal 
pain.  In August 1995, she reported a history of heart 
murmur, and an ECG was conducted, which was normal.  In 
September 1996, she complained of increased heartbeat with 
such physical activity as climbing stairs.  She denied 
syncope.  The examiner's impression was physiologically 
normal premature ventricular contractions.

In October 1996, the veteran underwent a VA physical 
examination.  She stated that she had been having episodes of 
heart palpitations over the last few years, and these had 
become especially bothersome over the past six months.  She 
reported having episodes every night that awakened her from 
sleep and sometimes during the day.  She did not think that 
they were related to stress because she had changed to a less 
stressful job without any change in the episodes.  The 
physical examination showed no abnormalities other than a 
systolic murmur.  An ECG was normal.  The diagnosis was 
physiologic heart murmur, and the examiner noted that the 
veteran's episodes of palpitations and sweating could be 
related to stress or other medical problems such as thyroid 
disease but would not be caused by the heart murmur.  

In April 1997, the veteran underwent Holter monitoring to 
rule-out arrhythmia.  The predominant rhythm was sinus, and 
no ventricular episodes were recorded.  She had two episodes 
of sinus arrest versus sinoatrial block.  The veteran's 
multiple diary entries of palpitations, light-headed, and 
heart racing were associated with normal sinus rhythm. 

In June 1998, the Board remanded this case so that the RO 
could consider the veteran's claim under the new rating 
criteria for cardiovascular disorders.  She submitted a VA 
medical record dated in August 1998.  She reported a long 
history of heart palpitations.  She stated that she had had 
rheumatic fever more than 20 years ago and was treated for 
this during service.  She complained of palpitations that 
lasted varying lengths of time and were associated with a 
feeling of fright.  The episodes were sometimes associated 
with activity.  It was noted that an echocardiogram in 
September 1996 showed minimal tricuspid regurgitation but was 
otherwise normal.  An ECG conducted in August 1998 showed 
normal sinus rhythm, high QRS voltage, and probable early 
repolarization pattern.  The examination showed regular heart 
rhythm and a systolic murmur.  The examiner's assessment was 
history of rheumatic fever in the past with palpitations and 
supraventricular tachycardia by Holter.  It was noted that 
there was some evidence supporting the palpitations, and she 
was prescribed medication.  

In September 1998, the veteran underwent an additional 
independent physical examination.  She reported a history of 
being hospitalized for three days during service for 
rheumatic heart disease in 1980.  She stated that she had 
complained of palpitations and chest pain at that time, and 
it was found that she had a heart murmur.  She stated that 
she again developed palpitations in 1991, and she stated that 
the findings from a Holter monitoring were "very 
significant."  She indicated that she continued to have 
palpitations and sweating.  She also reported a history of 
fatigue and dizziness on a daily basis since 1991.  She 
stated that she felt very tired, and she had shortness of 
breath and chest pain with walking sometimes.  She stated 
that an echocardiogram had shown that she had significant 
valvular heart disease.  She indicated that she still did not 
feel well with medication. 

The examination showed that the point of maximum intensity of 
the cardiac rhythm was in the fifth intercostal space within 
the mid-line.  The heart sounds of S1 and S2 were normal; 
there was no S3 or S4.  There was a 2/6 systolic murmur in 
the mitral area, and it was not conducting in the axillar or 
radiating in any other locations.  On making the veteran sit 
up, the murmur was obvious.  There was no thrill.  The 
examiner indicated that the veteran had no systemic signs of 
heart disease.  An EKG showed normal sinus rhythm without any 
acute changes.  The diagnosis was possible rheumatic heart 
disease with functional murmur in the mitral area.  The 
examiner indicated that the veteran would be able to do light 
household work and a sitting job, but she could not do any 
walking because she felt very tired and could not do 
prolonged walking, standing, pulling, pushing, or lifting any 
heavy weight.  An addendum to the examination report 
indicated that the veteran had undergone an exercise stress 
test with no EKG or S3 changes or chest pain at 85 percent 
tolerance.  She had poor functional Aramaic [sic] capacity, 
with no visible rales, S3, or neuronoma.



II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased symptoms such as heart palpitations.  She has, 
therefore, satisfied the initial burden of presenting a well-
grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  A personal hearing was scheduled in April 1998 
in accordance with her request, but she failed to report for 
that hearing.  The RO also complied with the Board's June 
1998 Remand instructions.  There is no indication of 
additional medical records that the RO failed to obtain.  
Sufficient medical evidence is of record to properly rate the 
veteran's service-connected heart condition.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's service-connected heart condition is evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7099-7000.  Her 
service-connected heart disorder (functional heart murmur) 
does not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 
(1998).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
Then, a number is assigned for the residual condition of an 
injury on the basis of which the rating is determined.  
Therefore, her service-connected heart condition is rated 
analogous to valvular heart disease (rheumatic heart disease) 
under Diagnostic Code 7000.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1997), including the criteria for evaluating 
cardiovascular diseases, effective January 12, 1998.  See 62 
Fed. Reg. 65207 through 65224 (December 11, 1997).  Valvular 
heart disease is now evaluated on the basis of the level of 
physical activity required to produce cardiac symptoms.  See 
62 Fed. Reg. 65210-65212 (December 11, 1997).  The criteria 
incorporate objective measurements of the level of physical 
activity, expressed in METs (metabolic equivalents) at which 
cardiac symptoms develop.  Id.  If administering a treadmill 
test is not feasible because of medical reasons, the modified 
rating schedule provides alternative evaluation criteria for 
heart disease.  See Diagnostic Code 7000 (1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from January 12, 1998, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to her claim, if 
indeed one is more favorable than the other.

Although the new regulations were not in effect when the 
October 1996 rating decision was made, the RO considered the 
new regulations in a subsequent decision.  While this case 
was in Remand status, a rating decision of January 1999 
adjudicated the appropriate disability rating for the 
veteran's service-connected heart condition under the new 
regulations, and a Supplemental Statement of the Case of 
February 1999 provided notice to the veteran and her 
representative of the new regulations.  Since the veteran and 
her representative have had an opportunity to submit evidence 
and argument related to the new regulations, due process 
considerations have been fulfilled.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Under the version of Diagnostic Code 7000 in effect prior to 
January 12, 1998, a 10 percent disability rating was assigned 
for rheumatic heart disease with identifiable valvular 
lesion, slight, if any dyspnea, the heart not enlarged; 
following established active rheumatic heart disease.  A 30 
percent disability rating was assigned from the termination 
of an established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations during the 
episode or recurrence for three years, or diastolic murmur 
with characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent disability rating was assigned where the 
heart was definitely enlarged; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; more than light manual labor is precluded.  A 
100 percent disability rating was assigned (1) when the 
rheumatic heart disease was active and, with ascertainable 
cardiac manifestation, for a period of six months, or (2) 
where the definite enlargement of the heart was confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at end of day or other definite 
signs of beginning congestive failure; more than sedentary 
employment is precluded.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997).

The medical evidence did not show that the veteran met the 
criteria for a compensable disability rating under Diagnostic 
Code 7000 prior to January 12, 1998.  Contrary to her current 
assertions, there is no evidence indicating that she had 
rheumatic heart disease during service or at any other time.  
Rather, her service-connected heart murmur is rated analogous 
to the impairment that results from rheumatic heart disease, 
as discussed above.  There is also no evidence of an 
identifiable valvular lesion, enlarged heart, diastolic 
murmur, dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia.  The 
medical evidence of record showed no manifestations of heart 
disease, and the VA examiner in 1996 indicated that the 
veteran's symptoms of palpitations would not be caused by her 
service-connected heart murmur.  Moreover, Holter monitoring 
in 1997 showed normal sinus rhythm, despite the veteran's 
subjective complaints of palpitations and racing heart.  
Therefore, the preponderance of the evidence is against 
assignment of a compensable disability rating for functional 
heart murmur prior to January 12, 1998.

Under the rating criteria for Diagnostic Code 7000 in effect 
from January 12, 1998, a 10 percent disability rating is 
assigned for valvular heart disease where workload of greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent disability rating is 
assigned where workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  A 
60 percent disability rating is assigned for more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent disability 
rating is assigned (1) during active infection with valvular 
heart damage and for three months following cessation of 
therapy for the active infection, or (2) chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(1998).

As discussed above, the Board will determine whether the 
veteran was entitled to a compensable disability rating 
between January 12, 1998, (the effective date of the revised 
criteria) and August 17, 1998, (the day prior to the 
effective date of the assigned 10 percent disability rating), 
as well as whether she is entitled to a disability rating in 
excess of 10 percent from August 18, 1998.  

There is no medical evidence showing treatment for the 
veteran's heart condition between January 12, 1998, and 
August 17, 1998.  Therefore, there is no evidence upon which 
to conclude that the criteria for a compensable disability 
rating for functional heart murmur were met during this time 
period under either the old or new regulations.

Under the revised criteria, the veteran has been assigned a 
10 percent disability rating based on the need for continuous 
medication.  There are no results of record regarding 
metabolic equivalents (METs).  There is no evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray, left ventricular dysfunction, or 
chronic congestive heart failure.  The VA examiner in 1998 
indicated that there remains a lack of any signs of systemic 
heart disease.  The veteran was able to perform a stress test 
at 85 percent tolerance without any changes indicative of 
heart disease.  Therefore, the preponderance of the evidence 
is against assignment of a disability rating in excess of 10 
percent for functional heart murmur from August 18, 1998.

The Board also considered the veteran's increased rating 
claim from August 18, 1998, under the old rating criteria.  
However, as indicated above, there is no objective evidence 
of heart disease, including no evidence of identifiable 
valvular lesion, enlarged heart, diastolic murmur, dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia.  The veteran did not even meet the 
criteria for a compensable disability rating under the old 
rating criteria.  Therefore, the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 10 percent under the old criteria, and the new 
rating criteria are therefore more favorable to the veteran's 
claim.


ORDER

1.  Entitlement to a compensable disability rating for 
functional heart murmur without evidence of cardiac disease 
prior to January 12, 1998, is denied.

2.  Entitlement to a compensable disability rating for 
functional heart murmur without evidence of cardiac disease 
between January 12, 1998, and August 17, 1998, is denied.

3.  Entitlement to a disability rating in excess of 10 
percent for functional heart murmur without evidence of 
cardiac disease from August 18, 1998, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

